Citation Nr: 1423596	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-01 204	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than October 28, 2010, for the award of a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disorder (previously claimed as blisters on the hands and feet).


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to December 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2011 and September 2013 rating decisions of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Regarding the effective date for a 70 percent rating for PTSD, and entitlement to a TDIU rating, the Veteran reported at his January 2011 VA PTSD examination that during the past year he had been unemployed and that he was currently receiving unemployment benefits.  Records pertaining to the award of such unemployment benefits are pertinent evidence, and must be secured.

Regarding whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disability, the record reflects that a September 2013 rating decision determined that new and material evidence had not been submitted to reopen such claim.  Thereafter, in a December 2013 letter (i.e., within the one-year period in which the Veteran could file a timely notice of disagreement (NOD)), the RO informed the Veteran that they had received his written disagreement with their September 2013 rating decision, and described the types of appeal processes that he could choose to pursue in light of the filing of his NOD.  While a copy of the NOD is not presently associated with the record, the Board concludes that it would be highly unlikely for the RO to have issued the December 2013 letter without receiving such correspondence expressing disagreement with the September 2013 rating decision.  The Board has no reason to doubt that a NOD was received, as the RO has acknowledged it was.  The AOJ has not issued a statement of the case (SOC) addressing this issue, as required, and the Board must remand this matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the appropriate agency and request copies of all records pertaining to the Veteran's award of unemployment benefits (including copies of the award documents and of all medical reports/evaluations considered).  He must provide any (and all) authorizations needed for such development (and be afforded a year to do so, unless he waives the time period).  If he does not provide the necessary authorizations, the record will be incomplete, and the claims for an earlier effective date for the 70 percent rating for PTSD and for a TDIU rating must be further processed under 38 C.F.R. § 3.158(a).

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then review the record and readjudicate the claims for an earlier effective date for the 70 percent rating for PTSD and for a TDIU rating.  If either remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

3.  The AOJ must also issue a SOC addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for a bilateral foot disorder, and advise the Veteran of the period of time afforded for submission of a substantive appeal.  If a timely substantive appeal is received, this issue should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

